8 So. 3d 547 (2009)
In re Katherine J. KNAPP.
No. 2009-OB-0846.
Supreme Court of Louisiana.
April 24, 2009.

ORDER
Considering the Petition for Admission to the Bar of the State of Louisiana filed by petitioner, Katherine J. Knapp,
IT IS ORDERED that petitioner's application be and hereby is denied at this time. Upon satisfactorily passing the bar examination, petitioner may apply to this court for the appointment of a commissioner in accordance with Supreme Court Rule XVII, § 9, to take evidence and report to this court as to whether petitioner has the appropriate character and fitness to be admitted to the bar and allowed to practice law in the State of Louisiana.
/s/ Bernette J. Johnson
Justice, Supreme Court of Louisiana